Appellant was convicted and fined $25 for knowingly selling to a person unknown to the grand jury the flesh of a beef which had been slaughtered while diseased; that said sale was made without making the condition of said beef known to the purchaser.
On September 10th appellant bought the beef in question, which had been hurt while being shipped on the railroad train, by having one of its front legs broken between the knee and foot. This occurred on Wednesday. On the following Friday it was slaughtered, and sold by *Page 42 
appellant in his market to his customers. The leg had swollen some in the neighborhood of where the bone was fractured. The evidence shows that he told none of his customers about the crippled condition of the animal. Those who testified in regard to the condition of the meat say it was perfectly good. Some of the witnesses testify that they used the meat, and that it was not diseased, but good. The evidence fails to support the allegation in the indictment that the names of the purchasers were to the grand jury unknown. In order to justify this allegation, the grand jury should have made careful investigation as to who the purchasers were, and set out at least the name of one of such purchasers if ascertained. Appellant's butcher shop was kept in the town of Yoakum, and this meat was disposed of to his customers generally, and was a very large beef. The record fails to show the diligence of the grand jury in trying to ascertain the name or names of the purchasers, or that they used any diligence at all. More than one of the witnesses testified to using the meat. By the use of ordinary diligence the name of one of these customers could evidently have been obtained. But, beyond this, the evidence does not support the conviction, even had the indictment averred the alleged violation with sufficient certainty. There is no evidence before us that the meat of the beef was diseased. The only facts relied upon by the State from which this deduction was sought to be drawn was the fact that a portion of the leg near where the fracture occurred was swollen. The witnesses testifying in regard to the meat that was sold say it was good and not diseased. The evidence shows he did not sell that portion of the leg shown to be swollen.
The judgment is reversed and the cause remanded.
Reversed and remanded.